Case: 2:16-cr-00243-ALM-MRM Doc #: 149 Filed: 08/04/21 Page: 1 of 2 PAGEID #: 1807




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

UNITED STATES OF AMERICA,

                               Plaintiff,             :     Case No. 2:16-cr-243
                                                            Also 2:21-cv-1516


                                                            Chief Judge Algenon L. Marbley
       -   vs   -                                           Magistrate Judge Michael R. Merz

SHAWN PATRICK PARRISH,

                               Defendant.             :



       ORDER EXTENDING REPLY DATE AND ORDERING THE
         UNITED STATES TO RE-SERVE ITS RESPONSE.


        This proceeding under 28 U.S.C. § 2255 is before the Court on Motion of Defendant

Shawn Parrish to extend the date by which he may file his reply to the Government’s Response

(ECF No. 148). The request is well taken because the docket shows the United States Attorney

served the Government’s Response on Parrish’s prior counsel, but after she had been granted leave

to withdraw (Response, ECF No. 144, PageID 1790).

       It is accordingly ORDERED:

1.     The United States Attorney shall re-serve the Response by mail on Defendant, who is now

proceeding pro se, and file a new certificate of service.

2.     Parrish’s reply shall be filed not later than thirty days from the date on which the

Government’s Response is mailed to him.


                                                 1
Case: 2:16-cr-00243-ALM-MRM Doc #: 149 Filed: 08/04/21 Page: 2 of 2 PAGEID #: 1808




IT IS SO ORDERED.



August 3, 2021.

                                                 s/ Michael R. Merz
                                                United States Magistrate Judge




                                        2
